Citation Nr: 1701653	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  15-14 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to DIC under 38 U.S.C.§ 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.S., and H.S.

ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1952 to December 1953.  The Veteran died in July 2012.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record. 

The issue of entitlement to DIC under 38 U.S.C.A. § 1151 was raised on the record during the October 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  The Board notes that a separate claim for DIC benefits was filed in August 2012 on behalf of the Veteran's helpless child.  That claim has not yet been adjudicated and is also referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to DIC based on service connection for the cause of death is being REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

At the time of his death, the Veteran was not in receipt of, nor entitled to receive, compensation for service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death or for a period of 5 or more years immediately following discharge from service; he was not a former prisoner of war (POW).


CONCLUSION OF LAW

The legal requirements for establishing entitlement to DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  Here, there is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.



Legal Criteria, Factual Background, and Analysis

Benefits may be paid to a deceased Veteran's surviving spouse and/or children in the same manner as if death was service-connected when the death was not caused by the Veteran's own willful misconduct, and at the time of death the Veteran was in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by a schedular or unemployability rating from the date of the Veteran's discharge or release from active duty for a period of not less than 5 years immediately preceding death, or was rated as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war (POW) and died after September 30, 1999.  38 U.S.C.A. § 1318. 

The critical facts in this matter are not in dispute.  The Veteran was not an ex-POW.  His service-connected disability (posttraumatic stress disorder) was rated at 70 percent and he was granted a total disability rating based on individual unemployability (TDIU), both effective from November 21, 2003.  Since he died in July 2012, he had received compensation based on unemployability for less than 10 years prior to his death, and had not been continuously rated totally disabled since his most recent discharge from service (in December 1953).  Thus, the legal criteria for DIC benefits under 38 U.S.C.A. § 1318 are not met, and the appellant's claim for this benefit must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

At the October 2016 hearing, the appellant and other witnesses identified pertinent medical records, to include records of VA treatment (which are constructively of record) that have not been associated with the record (or sought).  Remand is required to secure such records (if available), to specifically include of treatment at:  a VA facility in Puerto Rico in 1956 or 57; Bronx VA Medical Center beginning in 1985; Temple Hospital in 1988-1989, and Jeanes Hospital in 2012.  

Furthermore, the appellant has raised several theories of entitlement for service connection for the cause of the Veteran's death, to include whether the Veteran's service-connected PTSD prevented proper treatment for lung cancer; whether the Veteran's lung cancer was caused by smoking, claimed as secondary to PTSD; or whether another cancer related to the Veteran's PTSD (e.g., renal cell cancer) caused or contributed to his death.  The Board notes that there appears to be some discrepancy between the death certificate, which listed the Veteran's cause of death as squamous cell lung cancer with no contributing conditions, and his final VA discharge summary, which gave cause of death as cardiorespiratory arrest suspected as due to metabolic acidosis of unclear etiology, possibly sepsis, and cited lung cancer as one of several related diagnoses.  No medical opinion has been obtained in this matter.  As establishing the cause of death (and contributing diagnoses) is critical to evaluating the appellant's claim under any theory of entitlement, remand is required for the AOJ to obtain a medical opinion regarding cause of death and any theories of entitlement raised by the record/appellant.  

Finally, during the October 2016 Board hearing, the appellant raised a new theory of entitlement to DIC: that the Veteran's death was caused by errors/failures in the VA medical care provided to him.  The Board notes that 38 U.S.C.A. § 1151 provides for DIC benefits specifically when a Veteran's death is the due to a disease or injury or an aggravation of an existing disease or injury incurred as a result of training, hospital care, medical or surgical treatment, or an examination provided by VA.  DIC claims brought under the provisions of 38 U.S.C.A. § 1151 are separate and distinct from DIC claims for service connection or non-service-connected death pension benefits.  See Anderson v. Principi, 18 Vet. App. 371, 377 (2004).  

The Board's jurisdiction over the appeal seeking service connection for the cause of the Veteran's death does not extend to the claim raised by the contentions that the Veteran's death was caused by VA medical care; consequently, the matter of entitlement to DIC under 38 U.S.C.A. § 1151 has been referred to the AOJ for initial adjudication.  However, the pending development and adjudication of the 1151 claim are reasonably likely to pertain to the facts regarding, and impact on the adjudication concerning, the service connection for cause of death claim on appeal.  Accordingly, the claim of service connection for the cause of the Veteran's death is "inextricably intertwined" with the claim of DIC based on § 1151, and the Board must defer appellate review of the former until the latter is resolved or prepared for appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The appellant is reminded that the matter of entitlement to DIC under 38 U.S.C.A. § 1151 will only be before the Board if she perfects an appeal of an adverse AOJ determination in the matter.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the appellant to provide complete copies of all records of the Veteran's treatment at Temple Hospital in 1988-1989 and Jeanes Hospital in 2012, or to provide identifying information and releases for VA to obtain such records.  If she opts for the latter, the AOJ should secure complete records from the providers identified.  If the records are unavailable, the appellant should be so notified.  If she authorizes release of records, but a provider identified does not respond to AOJ's request, she should be advised that ultimately it is her responsibility to ensure that private records are received.

2.  The AOJ should also secure for the record the complete clinical records of all pertinent VA evaluations and/or treatment of the Veteran, to specifically include records of VA treatment in Puerto Rico in 1956 or 57, records of treatment at the Bronx VA Medical Center (VAMC) beginning in 1985, and any records of VA treatment at the Philadelphia VAMC in 2012 that are not already associated with the record.  If any specifically identified records are unavailable (e.g.., irretrievably lost), it must be so certified for the record.

3.  After the above development is completed, the AOJ should arrange for the Veteran's record to be forwarded to a physician with appropriate expertise in the field of oncology for review and an advisory medical opinion regarding the cause of the Veteran's death in July 2012.  Based on review of the claims file, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by diagnosis) the cause(s) of death and all significant contributing conditions.

(b) Is it at least as likely as not (a 50 percent probability or greater) that any identified cause of death or significant contributing condition is etiologically related to (caused or aggravated by) the Veteran's PTSD?  (For the limited purpose of this opinion, the examiner should accept as fact that the Veteran's history of smoking and alcohol abuse was related to his PTSD.)   

The consulting physician must explain the rationale for all opinions, with citation to the clinical/factual data as appropriate.  

If the consulting physician is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the provider does not have the needed knowledge or training). 

4.  The AOJ should then review the record, arrange for all further development indicated, and adjudicate the inextricably intertwined claim for DIC under 38 U.S.C.A. § 1151.  The appellant should be advised that the matter of DIC under § 1151 is not before the Board at this time, and will only be before the Board if she timely perfects an appeal from a negative determination.

5.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


